DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 11-13 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Joso et al. (US 2017/0349003 A1; previously cited; hereinafter “Joso”) in view of Kemeny (US 2013/0340902 A1; previously cited) and Du (CN 107650570 A; newly cited).
	Regarding claims 1-5, 11 and 13, Joso discloses a wheel assembly to be coupled (i.e., capable of being coupled) to a hub of a vehicle (Fig. 1A), the wheel assembly defining a non-pneumatic tire (paragraph [0060]) for the vehicle and comprising: an inner rim 104 to be coupled to the hub of the vehicle; an outer rim 106 surrounding said inner rim; a plurality of gas springs 108 operatively coupled between said inner rim and said outer rim and permitting relative 214, 216 configured to sense the relative movement between said inner rim and said outer rim (Figs. 1A and 1B; paragraphs [0050], [0052] and [0054]), comprising a distance measuring circuit coupled to said at least one sensor (paragraphs [0050-0052]), comprising a wireless transmitter coupled to said distance measuring circuit (paragraph [0164]), wherein said at least one sensor comprises at least one accelerometer (paragraph [0054]), wherein said at least one accelerometer comprises an inner accelerometer 216 carried by said inner rim, and an outer accelerometer 214 carried by said outer rim (paragraphs [0045] and [0054]), comprising at least one tread assembly (ground engaging portion of tire) carried by said outer rim (Fig. 3A; paragraph [0060]), and wherein each of said plurality of gas springs comprises a double-acting gas cylinder and associated piston (paragraph [0055]).
Regarding claims 19-22, Joso discloses a method of sensing relative movement between an inner rim 104 of a wheel assembly to be coupled (i.e., capable of being coupled) to a hub of a vehicle and an outer rim 106 of the wheel assembly (Fig. 1A), the outer rim surrounding the inner rim, the wheel assembly defining a non-pneumatic tire (paragraph [0060]) and comprising a plurality of gas springs 108 operative coupled between the inner and outer rims and permitting relative movement therebetween (paragraph [0044]), the method comprising: using at least one sensor 214, 216 to sense the relative movement between the inner rim and the outer rim (Figs. 1A and 1B; paragraphs [0050], [0052] and [0054]), comprising using a distance measuring circuit coupled to the at least one sensor to sense the distance between the inner rim and the outer rim (paragraphs [0050-0052]), comprising using a wireless transmitter coupled to the distance measuring circuit to wirelessly communicate data representative of the distance between the 
Joso fails to disclose its wheel assembly having the claimed inboard and outboard sidewalls.
Kemeny, however, teaches a wheel assembly that may an inboard sidewall 71R coupled between an inboard side of the inner rim 41 and inboard side of the outer rim 42, and an outboard sidewall 71F coupled between an outboard side of the inner rim and an outboard side of the outer rim (Fig. 9; paragraph [0095]).
It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Joso by including the claimed inboard and outboard sidewalls, such as taught by Kemeny, to provide predictable results for protecting the wheel assembly by preventing the ingress of dirt and debris during use thereof.
Joso further fails to disclose the use of a temperature sensor carried by an inner surface of the outer rim.
Du, however, teaches a wheel assembly that includes the use of a temperature sensor 150 carried by an inner surface of an outer rim 110 to determine and transmit the temperature of the inner side of the rim to a controller (Abstract; Fig. 2).
It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Joso by including a temperature sensor carried by an inner surface of the outer rim, such as taught by Du, to provide predictable results for determining the temperature of the rim and thus permit the controlling of the temperature of the rim, if so desired and/or needed.
Regarding claim 12, Joso fails to expressly disclose the diameter of its rim.
	

From this teaching, it would have been obvious to one having ordinary skill in the art to have formed the outer rim of Joso, as modified by Kemeny and Du, to have a diameter of at least 3.5 feet based upon the intended use of the wheel assembly to ensure that the wheel assembly can adequately support the load of the vehicle.


4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Joso in view of Kemeny and Du, as applied to claims 1 and 4 above, and further in view of Rast (US 2003/0076968 A1; previously cited).
	Although Joso discloses the use of accelerometers (paragraph [0054]), Joso fails to expressly disclose the use of a three-axis accelerometer.  
	Rast, however, teaches the use of three-axis accelerometer 378 (paragraph [0144]).
	It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Joso, as modified by Kemeny and Du, by utilizing a three-axis accelerometer for its at least one accelerometer, such as taught by Rast, as a well-known type of accelerometer that would provide predictable results for detecting accelerometer along multiple axes.

5.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Joso in view of Kemeny and Du, as applied to claim 1 above, and further in view of Rohlfs et al. (US 2009/0259365 A1; previously cited; hereinafter “Rohlfs”).
Although Joso discloses the use of distance measuring sensors 214, 216 (paragraphs [0050] and [0054]), Joso fails to expressly disclose the use of a laser distance measuring sensor and an ultrasonic sensor.
	Rohlfs, however, teaches the use of distance-measuring sensors that can be in the form of a laser distance-measuring sensor or an ultrasonic sensor.
	It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Joso, as modified by Kemeny and Du, by utilizing a laser distance measuring sensor or an ultrasonic sensor for its at least one sensor, as well-known types of sensors that would provide predictable results for measuring distance. 

Allowable Subject Matter
6.	Claims 14-18, 23 and 24 are allowed.

Response to Arguments
7.	Applicant’s arguments with respect to independent claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617